The appellant brought this suit to try title and recover eight-fourteenths of a tract of land containing 250 acres, and for partition. The cause was tried by the court without a jury upon an agreed statement of facts, and judgment was rendered for the plaintiff for one-eighth interest in the land. The following is the substance of the agreed statement:
Peletiah Bickford was married to Sarah Lewis on the 21st day of December, 1848. The said Sarah Lewis Bickford died intestate in June, 1854, leaving one child, whose title the plaintiff subsequently acquired. In June, 1855, Peletiah Bickford married Elizabeth Kinney, who is now the defendant Elizabeth Bickford. In 1880 the said Peletiah died intestate, leaving surviving him his wife, the said Elizabeth, and seven children by her, and also the child by his first wife. Subsequent to his death one of the children by his second wife died unmarried.
In February, 1849, the said Peletiah purchased at an administrator's sale one and one-half leagues of land, part of five and one-fourth leagues granted to Joshua Davis. Said sale was approved in March, 1849, and a deed bearing date the 6th day of March, 1849, and acknowledged by the administrator on the 16th day of March, 1850, was made by the administrator to the said Peletiah. The land described *Page 324 
in said deed included the tract now in controversy. The said deed recited that the consideration for it was $188, in cash.
That part of the grant of which the one and one-half leagues so conveyed constituted a part was void, because it was situated within the ten littoral leagues, and in 1850 one Francis Brichta located certificates, aggregating 2560 acres, upon a part of said land so as to embrace the 250 acres now in controversy, and patents were issued for the lands so located in the year 1863. In 1853 Brichta began suit against the said Peletiah Bickford for the recovery of the said 2560 acres of land. In 1875 judgment was rendered by the District Court of Matagorda County in favor of the said Peletiah for the 250 acres in Controversy now. "Such judgment was according to a compromise made by the parties, and was evidenced by a deed from the plaintiffs in the suit to the said Peletiah, which recited that it was made in settlement of the said litigation. The said Peletiah lived on the land now in controversy, with his second wife and his daughter by his first marriage, from the date of his second marriage until his death, which occurred in the year 1880." The widow of the second marriage and her children continued to reside upon the land after the death of the said Peletiah.
Upon this evidence the court held, that the land was the separate estate of the said Peletiah, and rendered judgment accordingly.
The agreement that the grant under which the administrator of the estate of William Grant claimed the land was void shows that no title was conveyed by his deed to Bickford. The agreement shows, that the only title that Bickford ever acquired was conveyed to him by the heirs of Francis Brichta in 1860, and the judgment rendered in pursuance thereof in 1875. The fact that the title was acquired during the existence of the second marriage makes a prima facie case of title in Bickford and his second wife. This presumption can only be rebutted, in a controversy between the present parties, by showing that the consideration that induced the conveyance came either from Bickford or his first wife, or from their community. It seems clear to us that the surrender of part of their land by its owners, the plaintiffs in the suit, was induced by the adverse possession by the defendant. It can not be attributed to their title, when it is conceded that they had none, nor can it be put upon the ground that it was because their claim was a cloud upon the plaintiff's title, when it is admitted that the claim of title was a nullity.
There is no evidence of any possession by Bickford prior to his second marriage. The only evidence tending to show the beginning of the actual possession of the land by Bickford is, that he and his wife and daughter lived on the land "from the date of his second marriage." But if the abandonment of the contest against plaintiff's title should *Page 325 
be treated as the true consideration of the compromise and conveyance, that, too, occurred during the second marriage.
We conclude that the land belonged to the community estate of Bickford and his second wife. When he died one-eighth of his half-descended to his daughter by his first wife. When one of the children of his second wife died, one-half of the interest inherited by it from its father vested in its mother, and one-thirteenth of the other half thereof vested in the daughter by the first wife, and two-thirteenths of one-half of the interest of said deceased child vested in each of the children by the second marriage.
The judgment will be reversed and the cause remanded, so that partition may be made between the plaintiff and the defendants, in which the interest inherited by the daughter of the first marriage from her father and from her deceased brother of the half-blood shall be set off to the plaintiff, if it can be done without including any part of the homestead of 200 acres.
The costs of this appeal will be adjudged against the appellant.
Reversed and remanded.
Delivered February 12, 1892.